Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  05/12/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim Sang Sub et al. (KR 20180070067A, hereinafter Kim S) and in view of Kim Hyung-Jun et al. (KR 20180055117A, hereinafter Kim H). 


Regarding claim1,
Kim S teaches 
a semiconductor substrate; (the substrate 110, [0075], line 1)
5a first insulator layer for an upper electrode which is formed on a part of an upper portion of the semiconductor substrate (the substrate 110 supports and insulate the electrodes 120 disposed on the substrate 110, [0075], lines 1-2 Figure 1). a second insulator layer which is formed on a part of the semiconductor substrate, formed partially in contact with the first insulator layer, formed in a direction perpendicular to a length direction of the first insulator layer, and formed with linear patterns spaced apart 10from each other by a certain interval; photoelectron collection electrodes which are formed on the first insulator layer and the second insulator layer and formed with linear patterns in the same direction as the second insulator layer;(the electrode 120 have a shape in which Au-Pt-Ti is sequentially stacked [0079], lines 2-3,Figure 4. An insulating layer is disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] lines 1-2 (for the electrode pattern see the modified figure below)
a semiconductor oxide layer which covers a portion or an entirety of each of the 15photoelectron collection electrodes (the electrode 120, Figure 4) formed with the linear patterns on the second insulator layer and covers the semiconductor substrate positioned between the linear patterns; (A nanowire 131 is disposed on the electrode 120 and the nanowire 131 extends from the electrode 120. However, the shape and arrangement of the nanowires 131 are not particularly limited, [0085], lines 1-3)
; a metal-organic framework layer formed to cover the semiconductor oxide layer and the metal nanoparticle catalysts (Membrane shell a metal organic structure [0019], the membrane is at least one of ZIF-8, ZIF-7 and ZIF-190 [0031]. the ZIF-8 membrane shell 132 is formed so as to surround the zinc oxide nanowire core 131 electrically connected to the gas sensor. [0061], lines 1-2, Figure 3)

20an upper electrode which covers a portion of each of the photoelectron collection electrodes formed on the first insulator layer so as to be connected to the photoelectron collection electrodes; and a lower electrode in contact with a lower portion of the semiconductor substrate. (The gas sensor comprises: an electrode connected to the nanowire; And a substrate disposed on one surface of the electrode [0023]) 

Kim S does not teach
 -a photodiode-type battery-free gas sensor 
-metal nanoparticle catalysts formed on the semiconductor oxide layer.

Kim H teaches a photodiode-type battery-free gas sensor (the present invention can provide a PN diode based non-power source gas sensor capable of quickly detecting gas molecules without an external power source [0024], lines 1-3. The PN region 160 is formed of a gas molecule under an environment where a light source illuminates a PN diode composed of the P type semiconductor 140 and the N type semiconductor 150, The gas molecules are adsorbed in the PN region 160. In this case, Accordingly, the band structure of the PN diode changes, and the PN diode causes a change in the open-circuit voltage (Voc) between the first electrode 120 and the second electrode 130.Thus, by measuring the change in the open-circuit voltage, gas molecules can be detected. [0032], lines 1-8, Figure 1)

Kim H teaches further teaches metal nanoparticle catalysts formed on the semiconductor oxide layer catalyst (in the manufacturing system, a photoresist is disposed on the P ++ Si / SiO2 substrate 310 except for a region where the first electrode 310 is to be deposited, PVD using an evaporator is performed to deposit Pd / Ti. The fabrication system may then generate a first electrode 310 in a Pd / Ti pattern by performing a lift off to dissolve the photoresist with Acetone for Pd / Ti deposited on the substrate 310 have. [0038], lines 3-8, figure 2-5. [0039]. The present invention is not limited thereto, and the non-power source gas sensor 100 may include CO, CO2, NO, TEA, HF, Sox, THF, Or H2S can be detected [0032], lines 9-11, Figure 1. The precursor may include at least one transition metal selected from Ti, Hf, Zr, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn or Sn. [0011]).

Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4).Kim H is considered analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources. ([0024], lines 2-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor to incorporate the teachings of Kim H with benefits of accurately detecting different types of gas molecules using various conductive materials and detecting gas molecules quickly without any external power sources. ([0024], lines 2-3, various conductive materials are used in consideration of the contact with the P-type semiconductor 330 and the adhesion with the substrate 310. [0032], [0038], [0039], [0077], [0078], Figure 1-5).

    PNG
    media_image1.png
    766
    1287
    media_image1.png
    Greyscale

Examiner’s note: modified and combined Kim S figure 1,3, and 4.

Regarding claim 2, the combination of Kim S and Kim H teaches the gas sensor of claim 1. Kim S further teaches wherein, when the semiconductor substrate is made of a p-type semiconductor material, the semiconductor oxide layer is made of an n-type semiconductor material, and when the semiconductor substrate is made of an n-type semiconductor material, the 5semiconductor oxide layer is made of a p-type semiconductor material. (the substrate 110 is a silicon wafer [0075] lines 2-3, Figure 4. A gas sensor 100 according to an embodiment of the present invention includes a zinc oxide nanowire core 131[0044] Figure 2.
A nanowire 131 is disposed on the electrode 120 and the nanowire 131 extends from the electrode 120. [0085], lines 1-2, figure 4)

Regarding claim 3, the combination of Kim S and Kim H teaches the gas sensor of claim 2. Kim S further teaches wherein the p-type semiconductor material is p-type silicon or indium gallium nitride applied to the semiconductor substrate, and  10the n-type semiconductor material is selected from the group consisting of indium gallium zinc oxide (IGZO), zinc oxide (ZnO), tin oxide (SnO2), and titanium dioxide (TiO2) applied as a semiconductor oxide ( gas sensor may further comprise: an electrode connected to the nanowire; And a substrate disposed on one surface of the electrode [0023] The substrate 110 is a silicon wafer, a quartz substrate 110, an oxide substrate 110, or the like. [0075] lines 2-3, Figure 4. A gas sensor 100 according to an embodiment of the present invention includes a zinc oxide nanowire core 131[0044] Figure 2).

Regarding claim 4, the combination of Kim S and Kim H teaches the gas sensor of claim 1. Kim S further teaches wherein the first 15insulator layer and the second insulator layer are made of silicon oxide or aluminum oxide (an insulating layer disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] Figure 4) (Figure 4 of the prior art Kim S suggest the insulating layer is made of SiO2, see the modified figure of Kim S above).

Regarding claim 5, the combination of Kim S and Kim H teaches the gas sensor of claim 1. Kim S further teaches wherein the first insulator layer and the second insulator layer have a thickness ranging from 50 nm to 200 nm (an insulating layer disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] Figure 4) (Figure 4 of the prior art Kim S suggest the insulating layer is made of SiO2 with a thickness of 200 nm, see the modified figure of Kim S above).

Regarding claim 7, the combination of Kim S and Kim H teaches the gas sensor of claim 1.
Kim S does not teach  wherein, when a 25hydrogen gas is detected, a palladium (Pd) catalyst is used as the metal nanoparticle catalyst, when an NO2 gas is detected, a nickel (Ni) catalyst is used as the metal nanoparticle Patent ApplicationPAGE 39 OF 46 Attorney Docket No. 8947-043catalyst, and when an H2S gas is detected, a copper (Cu) catalyst is used as the metal nanoparticle catalyst.

Kim H teaches  wherein, when a 25hydrogen gas is detected, a palladium (Pd) catalyst is used as the metal nanoparticle catalyst, when an NO2 gas is detected, a nickel (Ni) catalyst is used as the metal nanoparticle Patent ApplicationPAGE 39 OF 46 Attorney Docket No. 8947-043catalyst, and when an H2S gas is detected, a copper (Cu) catalyst is used as the metal nanoparticle catalyst (in the manufacturing system, a photoresist is disposed on the P ++ Si / SiO2 substrate 310 except for a region where the first electrode 310 is to be deposited, PVD using an evaporator is performed to deposit Pd / Ti. The fabrication system may then generate a first electrode 310 in a Pd / Ti pattern by performing a lift off to dissolve the photoresist with Acetone for Pd / Ti deposited on the substrate 310 have. [0038], lines 3-8, figure 2-5. [0039]. The present invention is not limited thereto, and the non-power source gas sensor 100 may include CO, CO2, NO, TEA, HF, Sox, THF, Or H2S can be detected [0032], lines 9-11, Figure 1. The precursor may include at least one transition metal selected from Ti, Hf, Zr, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn or Sn. [0011]).

Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4).Kim H is considered analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources. ([0024], lines 2-3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor to incorporate the teachings of Kim H with benefits of accurately detecting different types of gas molecules using various conductive materials and detecting gas molecules quickly without any external power sources. ([0024], lines 2-3, various conductive materials are used in consideration of the contact with the P-type semiconductor 330 and the adhesion with the substrate 310. [0038], [0039], [0077], [0078]).

Regarding claim 8, the combination of Kim S and Kim H teaches the gas sensor of claim 1. Kim S further teaches wherein a metal constituting the metal-organic framework layer is at least one selected from the group consisting of iron, aluminum, zinc, chromium, zirconium, and copper (a solution of zinc nitrate hexahydrate, zinc nitrate tetrahydrate, benzimidazole, 2-methyl imidazolate, 2-carboxyaldehyde, N, N-dimethylformamide (DMF)), and methanol, [0029], lines 1-3).

Regarding claim 11, the combination of Kim S and Kim H teaches the gas sensor of claim 1. Kim S further teaches wherein a metal- organic framework used in the metal-organic framework layer includes at least one selected from Cu-BTC (copper benzene-1,3,5-tricarboxylate), ZIF-8 (2-methylimidazole zinc salt), 20MIL-53(AL) (aluminum terephthalate), Fe-BTC (iron 1,3,5-benzenetricarboxylate), KRICT F100 (iron trimesate), KRICT C100 (chromium terephthalate), KRICT C200 (copper trimesate), and KRICT Z100 (zirconium carboxylate) Membrane shell a metal organic structure [0019], the membrane is at least one of ZIF-8, ZIF-7 and ZIF-190 [0031]..

Regarding claim 12, Kim S teaches 

the 25method comprising: a) forming a first insulator layer for an upper electrode on a part of an upper portion Patent ApplicationPAGE 40 OF 46 Attorney Docket No. 8947-043of a semiconductor substrate; (the substrate 110 supports and insulate the electrodes 120 disposed on the substrate 110, [0075], lines 1-2, Figure 1).
 b) forming a stacked structure of photoelectron collection electrodes and a second insulator layer, which are formed with linear patterns spaced apart from each other by a certain interval, on the upper portion of the semiconductor substrate comprising the first 5insulator layer; ;(the electrode 120 have a shape in which Au-Pt-Ti is sequentially stacked [0079], lines 2-3, Figure 4. An insulating layer is disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] lines 1-2 (for the electrode pattern see the modified figure above).
c) forming a semiconductor oxide layer which covers the stacked structure of the photoelectron collection electrodes (the electrode 120, Figure 4) and the second insulator layer: (A nanowire 131 is disposed on the electrode 120 and the nanowire 131 extends from the electrode 120. However, the shape and arrangement of the nanowires 131 are not particularly limited, [0085], lines 1-3)

e) forming a metal-organic framework layer which covers the semiconductor oxide 10layer and the metal nanoparticle catalysts; (a membrane surrounding the surface of the nanowire, wherein the nanowire is zinc oxide, the membrane has a molecular sieving structure that filters molecules of a certain size. [0017], lines 2-4.
 Membrane shell a metal organic structure [0019], the membrane is at least one of ZIF-8, ZIF-7 and ZIF-190 [0031]. the ZIF-8 membrane shell 132 is formed so as to surround the zinc oxide nanowire core 131 electrically connected to the gas sensor. [0061], lines 1-2, Figure 3).

f) forming an upper electrode which covers the photoelectron collection electrodes formed on the first insulator layer: and g) forming a lower electrode below the semiconductor substrate. (The gas sensor comprises: an electrode connected to the nanowire; And a substrate disposed on one surface of the electrode [0023])

Kim S does not teach,
 a photodiode-type battery-free gas sensor 
d) forming metal nanoparticle catalysts on the semiconductor oxide layer; 

Kim H teaches a photodiode-type battery-free gas sensor (the present invention can provide a PN diode based non-power source gas sensor capable of quickly detecting gas molecules without an external power source [0024], lines 1-3. The PN region 160 is formed of a gas molecule under an environment where a light source illuminates a PN diode composed of the P type semiconductor 140 and the N type semiconductor 150, The gas molecules are adsorbed in the PN region 160. In this case, Accordingly, the band structure of the PN diode changes, and the PN diode causes a change in the open-circuit voltage (Voc) between the first electrode 120 and the second electrode 130.Thus, by measuring the change in the open-circuit voltage, gas molecules can be detected. [0032], lines 1-8, Figure 1).

Kim H teaches further teaches d) forming metal nanoparticle catalysts on the semiconductor oxide layer; (in the manufacturing system, a photoresist is disposed on the P ++ Si / SiO2 substrate 310 except for a region where the first electrode 310 is to be deposited, PVD using an evaporator is performed to deposit Pd / Ti. The fabrication system may then generate a first electrode 310 in a Pd / Ti pattern by performing a lift off to dissolve the photoresist with Acetone for Pd / Ti deposited on the substrate 310 have. [0038], lines 3-8, figure 2-5. [0039]. The present invention is not limited thereto, and the non-power source gas sensor 100 may include CO, CO2, NO, TEA, HF, Sox, THF, Or H2S can be detected [0032], lines 9-11, Figure 1. The precursor may include at least one transition metal selected from Ti, Hf, Zr, V, Nb, Ta, Mo, W, Tc, Re, Co, Rh, Ir, Ni, Pd, Pt, Zn or Sn. [0011]).

Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4).Kim H is considered analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources ([0024], lines 2-3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor to incorporate the teachings of Kim H with benefits of accurately detecting different types of gas molecules using various conductive materials and detecting gas molecules quickly without any external power sources. ([0024], lines 2-3, various conductive materials are used in consideration of the contact with the P-type semiconductor 330 and the adhesion with the substrate 310. [0032], [0038], [0039], [0077], [0078], Figure 1-5).

Regarding claim 13, the combination of Kim S and Kim H teaches the method of claim 12. Kim S further teaches wherein the first insulator layer and the second insulator layer are made of silicon oxide or aluminum oxide (an insulating layer disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] Figure 4) (Figure 4 of the prior art Kim S suggest the insulating layer is made of SiO2, see the modified figure of Kim S above).

Regarding claim 14, the combination of Kim S and Kim H teaches the method of claim 12. Kim S further teaches wherein the linear patterns of the stacked structure of the photoelectron collection electrodes and the second insulator layer are formed through 20photolithography (the method of manufacturing the electrode 120 is by a photolithography process and a subsequent etching process [0079] lines 3-5. PIE fabricated by a photolithography process [ 0120] lines 2-4)

Regarding claim 15, the combination of Kim S and Kim H teaches the method of claim 12. Kim S further teaches wherein a metal-organic framework used in the metal-organic framework layer includes at least one selected from Cu-BTC (copper benzene- 1,3,5-tricarboxylate), ZIF-8 (2-methyliniidazole zinc salt), MIL-53(AL) (aluminum 25terephthalate), Fe-BTC (iron 1,3,5-benzenetricarboxylate), KRICT F100 (iron trimesate), KRICT Ct00 (chromium terephthalate), KRICT C200 (copper trimesate), and KRICT Z100 Patent ApplicationPAoF 41 oF 46 Attorney Docket No. 8947-043(zirconium carboxylate) Membrane shell a metal organic structure [0019], the membrane is at least one of ZIF-8, ZIF-7 and ZIF-190 [0031].

Regarding claim 16, Kim S teaches
 a semiconductor substrate (the substrate 110, [0075], line 1);  
5a first insulator layer for an upper electrode formed on a part of an upper portion of the semiconductor substrate(the substrate 110 supports and insulate the electrodes 120 disposed on the substrate 110, [0075], lines 1-2 Figure 1); a second insulator layer which is formed on a part of the semiconductor substrate, formed partially in contact with the first insulator layer, formed in a direction perpendicular to a length direction of the first insulator layer, and formed with linear patterns spaced apart 10from each other by a certain interval; photoelectron collection electrodes which are formed on the first insulator layer and the second insulator layer and formed with linear patterns in the same direction as the second insulator layer; (the electrode 120 have a shape in which Au-Pt-Ti is sequentially stacked [0079], lines 2-3,Figure 4. An insulating layer is disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] lines 1-2 (for the electrode pattern see the modified figure above)

 a semiconductor oxide layer which covers a portion or an entirety of each of the 15photoelectron collection electrodes formed with the linear patterns on the second insulator layer and covers the semiconductor substrate positioned between the linear patterns; (A nanowire 131 is disposed on the electrode 120 and the nanowire 131 extends from the electrode 120. However, the shape and arrangement of the nanowires 131 are not particularly limited, [0085], lines 1-3). A gas sensor 100 according to an embodiment of the present invention includes a zinc oxide nanowire core 131[0044] Figure 2).

 a metal-organic framework layer which covers the semiconductor oxide layer; (Membrane shell a metal organic structure [0019], the membrane is at least one of ZIF-8, ZIF-7 and ZIF-190 [0031]. the ZIF-8 membrane shell 132 is formed so as to surround the zinc oxide nanowire core 131 electrically connected to the gas sensor. [0061], lines 1-2, Figure 3).
an upper electrode which covers a portion of each of the photoelectron collection electrodes formed on the first insulator layer so as to be connected to the photoelectron 20collection electrodes; and a lower electrode in contact with a lower portion of the semiconductor substrate. (The gas sensor comprises: an electrode connected to the nanowire; And a substrate disposed on one surface of the electrode [0023])

Kim S does not teach a photodiode-type battery-free humidity sensor.
Kim H teaches a photodiode-type battery-free humidity sensor (the present invention can provide a PN diode based non-power source gas sensor capable of quickly detecting gas molecules without an external power source [0024], lines 
1-3. The PN region 160 is formed of a gas molecule under an environment where a light source illuminates a PN diode composed of the P type semiconductor 140 and the N type semiconductor 150, The gas molecules are adsorbed in the PN region 160. In this case, Accordingly, the band structure of the PN diode changes, and the PN diode causes a change in the open-circuit voltage (Voc) between the first electrode 120 and the second electrode 130.Thus, by measuring the change in the open-circuit voltage, gas molecules can be detected. [0032], lines 1-8, Figure 1).
Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4). Kim H is considered analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources. ([0024], lines 2-3)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor to incorporate the teachings of Kim H with benefits of accurately detecting different types of gas molecules using various conductive materials and detecting gas molecules quickly without any external power sources. ([0024], lines 2-3, various conductive materials are used in consideration of the contact with the P-type semiconductor 330 and the adhesion with the substrate 310. [0032], [0038], [0039], [0077], [0078], Figure 1-5).

Regarding claim 17, Kim S teaches 
the method comprising:  25a) forming a first insulator layer for an upper electrode on a part of an upper portion of a semiconductor substrate; (the substrate 110 supports and insulate the electrodes 120 disposed on the substrate 110, [0075], lines 1-2 Figure 1);
 Patent ApplicationPAGE 42 OF 46 Attorney Docket No. 8947-043b) forming a stacked structure of photoelectron collection electrodes and a second insulator layer, which are formed with linear patterns spaced apart from each other by a certain interval, on the upper portion of the semiconductor substrate comprising the first insulator layer; (the electrode 120 have a shape in which Au-Pt-Ti is sequentially stacked [0079], lines 2-3, Figure 4. An insulating layer is disposed between the substrate 110 and the electrode 120. The insulating layer support and insulate the electrode 120. [0081] lines 1-2 (for the electrode pattern see the modified figure above)
  
5c) forming a semiconductor oxide layer which covers the stacked structure of the photoelectron collection electrodes and the second insulator layer; (a nanowire 131 is disposed on the electrode 120 and the nanowire 131 extends from the electrode 120. However, the shape and arrangement of the nanowires 131 are not particularly limited, [0085], lines 1-3. A gas sensor 100 according to an embodiment of the present invention includes a zinc oxide nanowire core 131 [0044] Figure 2).

d) forming a metal-organic framework layer which covers the semiconductor oxide layer; (Membrane shell a metal organic structure [0019], the membrane is at least one of ZIF-8, ZIF-7 and ZIF-190 [0031]. the ZIF-8 membrane shell 132 is formed so as to surround the zinc oxide nanowire core 131 electrically connected to the gas sensor. [0061], lines 1-2, Figure 3). 
e) forming an upper electrode which covers the photoelectron collection electrodes 10formed on the first insulator layer; and g) forming a lower electrode below the semiconductor substrate. (The gas sensor comprises: an electrode connected to the nanowire; And a substrate disposed on one surface of the electrode [0023])

Kim S teaches does not teach a method of manufacturing a photodiode-type battery-free moisture sensor.
Kim H teaches a photodiode-type battery-free humidity sensor (the present invention can provide a PN diode based non-power source gas sensor capable of quickly detecting gas molecules without an external power source [0024], lines 1-3. The PN region 160 is formed of a gas molecule under an environment where a light source illuminates a PN diode composed of the P type semiconductor 140 and the N type semiconductor 150, The gas molecules are adsorbed in the PN region 160. In this case, Accordingly, the band structure of the PN diode changes, and the PN diode causes a change in the open-circuit voltage (Voc) between the first electrode 120 and the second electrode 130.Thus, by measuring the change in the open-circuit voltage, gas molecules can be detected. [0032], lines 1-8, Figure 1)
Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4). Kim H is considered analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources. ([0024], lines 2-3)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor to incorporate the teachings of Kim H with benefits of accurately detecting different types of gas molecules using various conductive materials and detecting gas molecules quickly without any external power sources. ([0024], lines 2-3, various conductive materials are used in consideration of the contact with the P-type semiconductor 330 and the adhesion with the substrate 310. [0032], [0038], [0039], [0077], [0078], Figure 1-5).

Regarding Claim 18, claim 18 is rejected same as claim1 and claim 16. claim 18 describes a photodiode gas sensor and a humidity sensor system placing both together shown in Figure 16. The gas sensor of claim 18 recites the gas sensor exactly as in claim 1, while the humidity sensor is exactly same as claim 16. Therefore, claim 18 is rejected in the same way as claim 1 and claim16.

Regarding claim 19, the combination of Kim S and Kim H teaches claim 18.

Kim S further teaches, wherein the gas sensor system measures a concentration of a target gas regardless of humidity by correcting the sensitivity of the gas sensor in real time based on measurement results of the humidity sensor. (the gas sensor for hydrogen detection according to the embodiment of the present invention is not limited to the detection of hydrogen gas at a low concentration, and hydrogen detection can be performed for a wide range of hydrogen concentration.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim S, and in view of Kim H. as applied to claim 1 above, and further in view of Robinson et al. (US 20170333842 A1 hereinafter Robinson).

Regarding claim 9, the combination of Kim S and Kim H teaches the gas sensor of claim 1 but, silent on wherein a metal- 10organic framework constituting the metal-organic framework layer has a specific surface area ranging from 100 m2/g to 4,300 m2/g.
Robinson teaches wherein a metal- 10organic framework constituting the metal-organic framework layer has a specific surface area ranging from 100 m2/g to 4,300 m2/g. the support material is an oxygen donating support, which have a surface area of at least about 50 m2/g, of at least about 100 m2 /g, between about 50 m2/g to about 5000 m2/g, [0011] lines 1-4. The support material includes a refractory oxide, and includes a material selected from the group including ceria, alumina, titania, silica, zirconia, carbons, metal organic framework, clay, zeolites, and combinations thereof. [0011], lines 8-12)

Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4). Kim H is analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources. ([0024], lines 2-3). Robinson is considered analogous to the claim invention because it pertains to a gas sensor device uses metal organic support material catalyst layers with the benefits of removing ozone and volatile organic compounds from air supplies for air purification. ([0002], lines 3-4 and [0011], lines 8-12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor and Kim H to incorporate the teachings of Robinson with benefits of accurately detecting different types of gas molecules using various metal organic framework with a specific surface area by detecting and removing ozone and volatile organic compounds from air supplies for air purification. ([0002], lines 3-4 and [0011], lines 8-12).

Regarding claim 10, the combination of Kim S and Kim H teaches the gas sensor of claim 1 but, silent on wherein a metal- organic framework constituting the metal-organic framework layer has a density ranging 15from 0.1 g/cm3 to 1.0 g/cm3.

Robinson teaches wherein a metal- organic framework constituting the metal-organic framework layer has a density ranging 15from 0.1 g/cm3 to 1.0 g/cm3. (A
catalyst layer was then prepared by washcoating the slurry onto a cordierite substrate with a cell density of 400 cpsi. After washcoating, the catalyst layer was then dried at 120°C. for 2 hours and calcined at 500° C. for 2 hours. The catalyst layer loading was 2.75 g/in3 (0.167 g/cc) [0105], lines 12-17). The support (catalyst)
material includes a refractory oxide, and includes a material selected from the group including ceria, alumina, titania, silica, zirconia, carbons, metal organic framework, clay, zeolites, and combinations thereof. [0011], lines 8-12).


Kim S is analogous to the claimed invention because it pertains to the gas sensor using molecular sieving structure membrane that filters molecules of certain size [0013], lines 3-4) with the benefits of high sensitivity and high selectivity ([0008], line 4). Kim H is analogous to the claimed invention because it pertains to a self-powered gas sensor using a two-dimensional transition metal compound-based PN diode with the benefits of detecting gas molecules quickly without any external power sources. ([0024], lines 2-3). Robinson is considered analogous to the claim invention because it pertains to a gas sensor device uses metal organic support material catalyst layers with the benefits of removing ozone and volatile organic compounds from air supplies for air purification. ([0002], lines 3-4 and [0011], lines 8-12).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kim S gas sensor and Kim H to incorporate the teachings of Robinson with benefits of accurately detecting different types of gas molecules using various metal organic framework with a specific surface area by detecting and removing ozone and volatile organic compounds from air supplies for air purification. ([0002], lines 3-4 and [0011], lines 8-12).


Allowable Subject Matter
6. Claims 6 is objected to as being dependent upon two rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 6, the combination of Kim S and Kim H teaches the gas sensor of claim 1 but, silent on wherein the interval between the linear patterns of the second insulator layer and the photoelectron collection electrodes is in a range of 5 pm to 30 pm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim Hyeong-jun. et al. (KR 10-1507538 B1) teaches a non-power molecular detecting element and a method for fabricating the same, wherein the non-powered molecular detecting element includes a substrate and a PN photodiode formed on the substrate, the PN photodiode contains a p-type conductive material and an n-type conductive material, and at least one of the p-type conductivity material and the n-type conductive material is made of transition metal dichalcogenide.
Shin Ky Yeong (KR101269510B1) teaches a hydrogen sensor capable of measuring the concentration of hydrogen is provided to enable to sense hydrogen gas without oxygen and to rapidly sense the hydrogen gas. The hydrogen sensor capable of continuously measuring a concentration change of hydrogen gas by changing a resistance value corresponding to a concentration change of hydrogen gas.
Kim; IL-Doo et al. (US 20170003272 A1) describes a method of manufacturing a gas sensor using porous semiconductor metal oxide complex nanofiber functionalized by uniformly distributing porous first metal oxide particles, including metal nanoparticle catalysts synthesized using metal organic framework in the inside and on a surface of a second metal oxide nanofiber. The
complex sensing member according to some embodiments of the inventive concepts may sense specific gases included in the man's exhaled breath and may sense harmful environmental gases inside and outside a room.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9:00 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILARA SULTANA/           Examiner, Art Unit 2867             

/HUY Q PHAN/           Supervisory Patent Examiner, Art Unit 2867